IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 3A08-4

                             Filed 21 September 2018

ADAMS CREEK ASSOCIATES

              v.
MELVIN DAVIS and LICURTIS REELS



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 810 S.E.2d 6 (2018), affirming an order

denying motions in the cause entered on 13 June 2016 by Judge Benjamin G. Alford

in Superior Court, Carteret County. Heard in the Supreme Court on 29 August 2018.


      Armstrong Law Firm, P.A., by L. Lamar Armstrong, Jr. and L. Lamar
      Armstrong, III, for plaintiff-appellee.

      Hairston Lane, P.A., by James E. Hairston, Jr., for defendant-appellants.

      Tin Fulton Walker & Owen, PLLC, by William G. Simpson, Jr.; and Goldsmith
      Resolutions, by Frank Goldsmith, for North Carolina Advocates for Justice,
      amicus curiae.


      PER CURIAM.


      The decision of the Court of Appeals is vacated, and this case is remanded to

the Court of Appeals for further remand to the trial court for findings of fact

concerning defendants’ ability to comply with the removal of the structures as a

condition of the 2011 Contempt Order. In the trial court, defendants also are without
                         ADAMS CREEK ASSOCS. V. DAVIS

                                Opinion of the Court



prejudice to advance claims not briefed or previously raised but discussed at oral

arguments before this Court.


      VACATED AND REMANDED.




                                        -2-